DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/30/2021, which are in response to USPTO Office Action mailed 9/01/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM WOO JONG (KR PGPUB 2014/0128002; Pub. Date: Nov. 5, 2014), hereinafter "LIM" in view of Leydon et al. (US Patent No. 9,298,703; Date of Patent: Mar. 29, 2016).
Regarding independent claim 3,
	LIM discloses a method of searching an application (app) name among applications which are already installed in a user terminal, comprising the steps of: (a) requesting, by the user terminal, a download of an app from an app storage server, See Paragraph [0070], (Disclosing a method for searching for applications for download on a user terminal device. The method including a user entering keywords in a keyboard language to an application marketplace and among an app list received from a search apparatus within the user terminal for download, i.e. requesting, by the user terminal, a download of an app from an app storage server.).
wherein an app name of the app to be downloaded is already specified; See Paragraph [0071], (Apps corresponding to the search keywords, i.e. app names are already specified, are provided to the terminal device in response to the search.).
(b) transmitting, by the user terminal, a set language of the user terminal and the specified app name to an app name processing server, 
wherein the set language includes a language which is currently set in the user terminal or a keyboard language installed in the user terminal; See Paragraph [0014], (The app search request comprises keywords input from a user terminal in a keyboard language of the terminal device, i.e. transmitting a language of a user terminal and app name (e.g. the keywords in a user terminal language).). See Paragraph [0022], 
(c1) determining, by the app name processing server, whether a corresponding word in the set language which one-to-one corresponds to the app name is present in existing records of correspondence in an app name database (DB) of the app name processing server; See Paragraph [0071], (Keywords are described as corresponding with a desired application across a plurality of languages in both a national app market and overseas app market, i.e. there is a one-to-one correspondence between the input keywords and app names stored in the app market databases in the plurality of languages for each respective bureau.).
(c2) if the determination result of the step (c1) indicates that the corresponding word in the set language which one-to-one corresponds to the app name is present in the existing records of correspondence in the app name DB, transmitting, by the app name processing server, the corresponding word in the set language to the user terminal, See Paragraph [0019], (Step ( c) of the method includes transmitting the app corresponding to the search request in the app market apparatus that matches the user-provided keywords, i.e. transmitting the corresponding word in the set language to the user terminal.). Note [0073] wherein it is further described that keywords correspond to apps from the app market of each bureau, i.e. a keyword corresponds to an app in a plurality of languages. 
LIM does not disclose updating, by the user terminal, the corresponding word in the set language in an app search database (DB) of the user terminal when downloading the app requested in the step (a);
(c3) if the determination result of the step (c1) indicates that the corresponding word in the set language which one-to-one corresponds to the app name is not present in the existing records of correspondence in the app name DB, acquiring, by the app name processing server, the word in the set language corresponding to the app name by converting the app name through a machine learning technique,
and updating, by the user terminal, the acquired corresponding word in the app search DB of the user terminal when downloading the app requested in the step (a);
and (d) when the user terminal performs an app name search in the user terminal after the steps (c1)-(c3), not only searching for only app names installed in the user terminal, but also searching for the corresponding word in the set language in the app search DB which was updated in the step (c2) or step (c3).
Leydon discloses updating, by the user terminal, the corresponding word in the set language in an app search database (DB) of the user terminal when downloading the app requested in the step (a); See Col. 41, lines 41-50, (Disclosing a method for enabling and/or refining translation of text between languages. The method including a translation data store update module configured to update a transformation or translation stored in a translation data store based on evaluation of a response determining that a translation in a second language matches a given word in a first input language, i.e. updating the acquired word in a database.).
(c3) if the determination result of the step (c1) indicates that the corresponding word in the set language which one-to-one corresponds to the app name is not present in the existing records of correspondence in the app name DB, acquiring, by the app name processing server, the word in the set language corresponding to the app name by converting the app name through a machine learning technique, See FIG. 5, (Method 500 includes step 508 of determining whether a corresponding message is found in storage that corresponds with the initial input message, if no such corresponding message exists, the method moves on to step 512, i.e. the one-to-one correspondence does not exist in the app name DB.). See Col. 10, lines 34-37, (Disclosing a translation API module configured to access machine translation services by a translation module of the translation server.). See Col. 11, lines 4-15, (The machine translation module construct word datasets via training and/or learning system capable of identifying colloquialisms, acronyms, proper nouns, common nouns, chat-speak, abbreviation, profanity, etc. for providing translation services, i.e. machine learning techniques.). Note that Col. 12, lines 5-10 and 37-41; Col. 13, lines 2-6, etc. disclose the use of the training and/or learning system to generate a dataset of colloquialisms, acronyms.
and updating, by the user terminal, the acquired corresponding word in the app search DB of the user terminal when downloading the app requested in the step (a); See Col. 41, lines 41-50, (Disclosing a method for enabling and/or refining translation of text between languages. The method including a translation data store update module configured to update a transformation or translation stored in a translation data store based on evaluation of a response determining that a translation in a second language matches a given word in a first input language, i.e. updating the acquired word in a database.). Note FIG. 16 wherein the transformation/translation functionality of the translation data store update is performed according to the client system, i.e. the user terminal requests services from translation data store update module 1326 via response evaluation module 1324.
and (d) when the user terminal performs an app name search in the user terminal after the steps (c1)-(c3), not only searching for only app names installed in the user terminal, but also searching for the corresponding word in the set language in the app search DB which was updated in the step (c2) or step (c3). See FIG. 15, (Method 1500 concludes at step 1518 of updating the transformation/translation based on the user feedback response.). See FIG. 5 and Col. 18, lines 27-33, (Method 500 includes step 512 wherein the CTT control module may re-query the translation data store for a corresponding message to determine if a corresponding message (e.g. the updated translation) is found in the translation data store in the second language.).
Vaidyanathan and Leydon are analogous art because they are in the same field of endeavor, cross-language searching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Vaidyanathan to include the machine learning-based translation services disclosed by Leydon. Machine translation is known in the art as an effective tool for automatically translating requested text. The system of Leydon is capable of analyzing context from a variety of text sources to form contextual datasets in multiple languages for searching.



Regarding dependent claim 6,
	As discussed above with claim 3, LIM-Leydon discloses all of the limitations.
	LIM further discloses the step wherein the app name is represented in a first language, and the set language is a second language different from the first language.  See Paragraph [0022], (The search apparatus includes Japanese, German, French, Spanish, Arabic, Russian, etc. and translates user-input keywords to the app market apparatus of each bureau in order to retrieve a desired application. An example is provided where a user enters keywords into the app search apparatus in English (e.g. the set language) and the search apparatus then translates and searches said keywords in the plurality of other languages (e.g. languages different from the first/set language.).

Regarding dependent claim 6,
	As discussed above with claim 3, LIM-Leydon discloses all of the limitations.
	LIM further discloses the step wherein when two or more keyboard languages are installed, the acquiring of the corresponding word in the set language in the step (c3) is performed for all of the two or more keyboard languages. See Paragraph [0022], (The search apparatus includes Japanese, German, French, Spanish, Arabic, Russian, etc. and translates user-input keywords to the app market apparatus of each bureau in order to retrieve a desired application, i.e. acquiring a corresponding word for two or more keyboard languages.). The examiner notes that the app search apparatus is an element of the user terminal, i.e. one or more keyboard languages on the user terminal (e.g. the language of the input text and the language(s) of the app search apparatus.).

Regarding independent claim 8,
As discussed above with claim 3, LIM-Leydon discloses all of the limitations.
LIM further discloses an app name search system that performs the app name search method of claim 3, comprising: the user terminal; the app storage server configured to receive an app download request from the user terminal; See Paragraph [0070], (Disclosing a method for searching for applications for download on a user terminal device. The method including a user entering keywords in a keyboard language to an application market, i.e. an app storage server, and among an app list received from a search apparatus within the user terminal for download, i.e. the app storage server configured to receive download requests from a user terminal.).
the app name processing server configured to receive the set language information and the app name from the user terminal and process the received information and name; See Paragraph [0014], (The app search request comprises keywords input from a user terminal in a keyboard language of the terminal device, i.e. transmitting a language of a user terminal and app name (e.g. the keywords in a user terminal language).). See Paragraph [0022], (The app search method receives keywords in a user language and performs a search in a plurality of regional app market apparatus.). The examiner notes that the app search method is necessarily aware of what language a user input is received in in order to determine which language(s) to translate the keyword input into and/or which bureau to search.
the app name DB of the app name processing server; See Paragraph [0034], (The app market apparatus comprises a plurality of applications from the plurality of bureaus that may be retrieved by users providing keywords.).
and the app search DB of the user terminal. See Paragraph [0033], (The user terminal comprises a search apparatus that facilitates providing app search requests via the app market, i.e. an app search DB of the user terminal.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM in view of Leydon as applied to claim 3 above, and further in view of Miura et al. (US PGPUB No. 2012/0190407; Pub. Date: Jul. 26, 2012).
Regarding dependent claim 4,
	As discussed above with claim 3, LIM-Leydon discloses all of the limitations.
	Leydon further discloses the step of acquir[ing] a modified app name by modifying the converted app name through the machine learning technique, See Col. 10, lines 34-37, (Disclosing a translation API module configured to access machine translation services by a translation module of the translation server.). See Col. 9, lines 63-66, (The translation server comprises a translation module configured to receive and service requests for machine text translation, i.e. acquiring a translation via machine learning techniques. Note that translating text is modifying and/or converting it.) Note Col. 11, lines 4-15, wherein the machine translation module construct word datasets via training and/or learning system capable of identifying colloquialisms, acronyms, proper nouns, common nouns, chat-speak, abbreviation, profanity, etc. for providing translation services, i.e. machine learning techniques.
	LIM-Leydon does not disclose the step wherein in the step (c3), the app name processing server acquires the converted app name by converting the app name according to the loanword orthography of the set language,
and the user terminal updates the app name corresponding to the modified app name in the app search DB of the user terminal.
Miura discloses the step wherein in the step (c3), the app name processing server acquires the converted app name by converting the app name according to the loanword orthography of the set language, See Paragraph [0089], (The disclosed method converts text patterns into sentences used a variety of contexts including patterns in which a foreign language is appropriately used, such as character strings corresponding to English loanwords being used instead of character strings referencing concepts in an original language, i.e. a matching of a user input text to English loanwords based on context and the content of the input string, i.e. loanword orthography.).
and the user terminal updates the app name corresponding to the modified app name in the app search DB of the user terminal. See Paragraph [0102], (As illustrated by the method of FIG. 4, the character information converter performs a morphological analysis of character information and extracts sentence elements to be displayed on a display unit.).
LIM, Leydon and Miura are analogous art because they are in the same field of endeavor, methods and systems for delivering content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LIM-Leydon to include the step of determining loanword properties from text in order to convert user text into an appropriate representation for display as disclosed by Miura. Doing so would allow the system to process a variety of text patterns in order to convert them to an appropriate form for display on a user terminal.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Regarding arguments A-C,
	The examiner acknowledges applicant’s description of the claimed invention and prior art references.

D.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3:	“LIM does NOT search the app already installed in the user terminal.”
	The examiner respectfully disagrees,
	As described in Paragraph [0001], the method of LIM is directed to searching for an application that is set up within a terminal device which may include a smartphone, etc. Paragraph [0013] further describes that the search application is installed on the user terminal and that the search application receives a keyword and app image according to the user request and includes the user terminal, i.e. the search process includes apps already installed in the user terminal. Paragraph [0070] then describes selection and download from among a list of apps to be received from the app search apparatus within the terminal. 
The examiner notes that the method of LIM describes a user terminal device having installed a search application that can handle downloading, installing and searching of applications along a plurality of bureaus and includes the terminal device itself as described in [0013].

E.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3: “the notion of one-to-one correspondence does NOT exist at all.”
The examiner respectfully disagrees,
	Paragraph [0071] of LIM describes the process of obtaining a list of applications found in the plurality of app markets which comprises the national app market as well as the overseas app market. For example, if a user were to enter a phrase to search the app market, the resulting list would comprise a matching application in a plurality of languages determined by the search process. Therefore, there exists a one-to-one correspondence between the keyword that represents the requested application in the plurality of languages of the plurality of app markets.

F.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3: “LIM does NOT determine anything about one-to-one correspondence.”
The examiner respectfully disagrees,
	As described in the response to argument “D”, Paragraph [0071] of LIM describes the process of obtaining a list of applications found in the plurality of app markets which comprises the national app market as well as the overseas app market. Paragraph [0019] further discloses that the app searcher transmits the user search request to the app market apparatus to each bureau such that it can provide apps corresponding to the keyword input. Therefore, there exists a one-to-one correspondence between the keyword that represents the requested application in the plurality of languages of the plurality of app markets.

G.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3: “The claimed invention and LIM have completely different working principles. Thus, it is respectfully submitted that comparing LIM's last step (LIM's paragraph [0070]) with the claimed invention's first step (step (a)) is NOT appropriate. It is because the comparison is merely a result of 'word by word search' which is NOT based on the overview of overall working principles of claimed invention and LIM.”
The examiner respectfully disagrees,
Step (a) of independent claim 3 reads as follows: “(a) requesting, by the user terminal, a download of an app from an app storage server, wherein an app name of the app to be downloaded is already specified;”
The examiner notes that the broadest, reasonable interpretation of the phrase “the app to be downloaded is already specified” encompasses a means of identifying or providing an identifier for an app before resolving a query. The claim as currently drafted does not preclude a user or other entity specifying an app name by any means, as there is no language in the claim that describes the process of “specifying”.
Therefore, a user entering keywords that correspond to app names is a step of specifying an app to be download whereby the request specifies the app name represents requesting an app name that has already been specified. The system is then configured to use the user input request to allow a user to select which application to download from the list identifying the application in the plurality of app marketplaces as described in Paragraph [0019] 

H.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3: “Leydon provides a general method to make translation between other languages easier. However, Leydon does NOT disclose any specific configurations about the claimed step (c2)'s latter part, step (c3), and step (d).”
	Step (c2) of independent claim 3 reads as follows: “(c2) if the determination result of the step (c1) indicates that the corresponding word in the set language which one-to-one corresponds to the app name is present in the existing records of correspondence in the app name DB, transmitting, by the app name processing server, the corresponding word in the set language to the user terminal, and updating, by the user terminal, the corresponding word in the set language in an app search database (DB) of the user terminal when downloading the app requested in the step (a);”
	The examiner respectfully disagrees,
Leydon is relied upon to disclose the following portion of step (c2): “updating, by the user terminal, the corresponding word in the set language in an app search database (DB) of the user terminal when downloading the app requested in the step (a);”
	Col. 41, lines 41-50 of Leydon describes a process of updating a transformation or translation stored in a translation data store, i.e. updating the corresponding word in the set language in an app search database of the user. The disclosed step of updating is based on an evaluation of a submitted response such as a user feedback query. Therefore, the updating of Leydon can occur as a response to a query.
	As described above, LIM discloses a step of requesting download of an application in response to a user input request that specifies an app name, i.e. downloading the app requested in step (a).
	Therefore, the updating step of Leydon may be performed as part of the process of LIM by updating translations in response to user queries for app downloads as disclosed by LIM.

Step (c3) of independent claim 3 reads as follows: “(c3) if the determination result of the step (cl) indicates that the corresponding word in the set language which one-to-one corresponds to the app name is not present in the existing records of correspondence in the app name DB, acquiring, by the app name processing server, the corresponding word in the set language by converting the app name through a machine learning technique, and updating, by the user terminal, the acquired corresponding word in the set language in the app search DB of the user terminal when downloading the app requested in the step (a);
	The examiner respectfully disagrees,
The method 500 illustrated in FIG. 5 of Leydon comprises a step 508 of determining whether messages in storage match with an initial input, the matching is described as being a “corresponding message”. The broadest, reasonable interpretation of a “one-to-one correspondence” includes determining that a set of items is essentially identical, therefore step 508 of Leydon, which comprises matching two messages, represents determining a one-to-one correspondence. In the case of a match failure, the method proceeds to step 512, i.e. the app name is not present in the existing records of correspondence in the app name DB. 
	Leydon further discloses a machine translation module capable of identifying colloquialisms, acronyms, proper nouns, common nouns, chat-speak, abbreviation, profanity, etc. for providing translation services via training and or learning techniques in Col. 11, lines 4-15, i.e., acquiring, by the app name processing server, the corresponding word in the set language by converting the app name through a machine learning technique,
	Finally, as mentioned above Col. 41, lines 41-50 of Leydon describes a process of updating a transformation or translation stored in a translation data store, i.e. updating the corresponding word in the set language in an app search database of the user. The disclosed step of updating is based on an evaluation of a submitted response such as a user feedback query. Therefore, the updating of Leydon can occur as a response to a query.
	As described above, LIM discloses a step of requesting download of an application in response to a user input request that specifies an app name, i.e. downloading the app requested in step (a).
	Therefore, the updating step of Leydon may be performed as part of the process of LIM by updating translations in response to user queries for app downloads as disclosed by LIM.

Step (d) of independent claim 3 reads as follows: “(d) when the user terminal performs an app name search in the user terminal after the steps (ci)-(c3), not only searching for only app names installed in the user terminal, but also searching for the corresponding word in the set language in the app search DB which was updated in the step (c2) or step (c3).”
As discussed above with regards to steps (c2) and (c3), the combination of LIM in view of Leydon describe a process where translation information can be updated in storage in response to user queries such as user request for apps to download as in LIM. The method of Leydon additionally describes step 512 of re-querying a translation data store to determine if translation data is stored, i.e. searching for the corresponding word in the set language in the app search DB which was updated in the step (c2) or step (c3).”. See the discussion of steps (c2) and (c3) regarding the step of updating as disclosed by Leydon.

I.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3:
Leydon's col. 41, lines 41-50 is NOT about the claimed invention's specific configurations of 'finding the one-to-one correspondence word of the app name and storing it in the DB of user terminal' 
The examiner respectfully disagrees,
As described above with regards to step (c2), the method 500 illustrated in FIG. 5 of Leydon comprises a step 508 of determining whether messages in storage match with an initial input, the matching is described as being a “corresponding message”. The broadest, reasonable interpretation of a “one-to-one correspondence” includes determining that a set of items is essentially identical, therefore step 508 of Leydon, which comprises matching two messages, represents determining a one-to-one correspondence.
Additionally, Paragraph [0019] of LIM discloses that the app searcher transmits the user search request to the app market apparatus to each bureau such that it can provide apps corresponding to the keyword input. Therefore, there exists a one-to-one correspondence between the keyword that represents the requested application in the plurality of languages of the plurality of app markets.

As such, Leydon's col. 41, lines 41-50 NEITHER corresponds to the claimed step (c2)'s latter part and the claimed step (c3)'s latter part, NOR can operate as the claimed invention's preamble or step (d). 
The examiner respectfully disagrees,
See discussion above for steps (c2), (c3) and (d) regarding the examiner’s interpretation of Leydon.

J.
Applicant argues that LIM in view of Leydon does not disclose the following limitation of claim 3:
	Leydon's col 18, lines 27-33 is irrelevant to the claimed invention (where in the situation where the app 'facebook' is already installed in my smartphone, the claimed invention can find the app 'facebook' among the apps installed in my smartphone merely by inputting 
    PNG
    media_image1.png
    29
    78
    media_image1.png
    Greyscale
 (when my smartphone's set language is Korean)).
	Col. 18, lines 27-33 of Leydon is relied upon to disclose the following portion of step (d): “but also searching for the corresponding word in the set language in the app search DB which was updated in the step (c2) or step (c3).” 
	As described above for step (c1), Paragraph [0013] of LIM describes that the search application is installed on the user terminal and that the search application receives a keyword and app image according to the user request and includes the user terminal, i.e. the search process includes apps already installed in the user terminal.

K. 
	Applicant argues the following: As discussed above, LIM does NOT disclose at least the claimed preamble, step (a), step (cl), and former part of step (c2). Leydon cannot cure the deficiencies of LIM.
Regarding dependent claim 4, 
	Refer to examiner’s response to elements D-H regarding independent claim 3.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159